DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 9/11/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael McKee on 12/14/2021.
The application has been amended as follows: 
Claim 1, line 1, replace “Solution comprising” with –A solution comprising—
Claim 1, lines 9, 13, 14, 17, replace “chosen from” with –selected from the group consisting of—
Claim 1, line 11, replace “about 1 to about 5” with –1 to 5—
Claim 1, line 16, replace “about 0 to about 3” with –0 to 3—
Claim 2, at the end of the claim, add --.—
Claims 2-12, 17-18, line 1, replace “Solution according” with –The solution according—
Claim 8, at the end of the claim, add --.—
Claim 12, line 2, replace “chosen from” with –selected from the group consisting of—
Claim 13, line 1, replace “Peroxide” with –A peroxide—
Claim 13, line 5, replace “the formulation” with –the peroxide formulation—
Claim 14 and 19, line 1, replace “Peroxide formulation according” with –The peroxide formulation according—
Claim 14, line 2, replace “chosen from” with –selected from the group consisting of—
Claim 15, replaced with –A process for curing a radically curable resin comprising a step of adding the peroxide formulation according to claim 13 to the radically curable resin.—
Claim 16, replaced with –The solution according to claim 2, wherein R1 is ethyl or -CH2-CH2-C≡N; wherein R2 is –C2H4-O-C(=O)-O-C2H5 or –C2H4-O-C(=O)-CH3.—
Claim 19, line 2, replace “chosen from” with –selected from the group consisting of—
Claim 20, line 1 replace “Process of” with –The process according to--
Claim 20, line 1, replace “chosen from” with –selected from the group consisting of—
Allowable Subject Matter
Claims 1-20 are allowed.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763